 

Exhibit 10.3

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (the “Agreement”) is made and effective as
of December 5, 2018 (the “Effective Date”) by and between Monroe Capital, LLC, a
Delaware limited liability company (“Licensor”), and Monroe Capital Income Plus
Corporation, a Maryland corporation (the “Company”).

 

RECITALS

 

WHEREAS, Licensor and its affiliates, including Monroe Capital Management
Advisors, LLC, a Delaware limited liability company (the “Administrator”) and
Monroe Capital BDC Advisors, LLC (the “Advisor”), have used the trademark
“Monroe Capital” (the “Licensed Mark”) in the United States of America (the
“Territory”) in connection with the investment management, investment
consultation and investment advisory services they provide.

 

WHEREAS, the Company is a newly organized externally managed, closed-end,
non-diversified management investment company that intends to elect to be
treated as a business development company under the Investment Company Act of
1940, as amended;

 

WHEREAS, pursuant to the Investment Advisory and Management Agreement dated as
of December 5, 2018, between the Advisor and the Company (the “Advisory
Agreement”), the Company has engaged the Advisor to act as the investment
advisor to the Company;

 

WHEREAS, pursuant to the Administration Agreement, dated as of December 5, 2018,
between the Administrator and the Company (the “Administration Agreement”), the
Company has engaged the Administrator to act as administrator to the Company;

 

WHEREAS, it is intended that the Advisor and the Administrator be third party
beneficiaries of this Agreement; and

 

WHEREAS, the Company desires to use the Licensed Mark as part of its corporate
name in connection with the operation of its business, and Licensor is willing
to permit the Company to use the Licensed Mark, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

LICENSE GRANT

 

1.1 License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to the Company, and the Company hereby accepts from Licensor, a
personal, non-exclusive, royalty-free right and license to use the Licensed Mark
solely and exclusively as an element of each of the Company’s own company name
and in connection with the marketing and operation of its business. During the
term of this Agreement, the Company shall use the Licensed Mark only to the
extent permitted under this License and, except as provided above, neither the
Company nor any of its affiliates, owners, directors, officers, employees or
agents thereof shall otherwise use the Licensed Mark or any derivative thereof
without the prior express written consent of Licensor in its sole and absolute
discretion. All rights not expressly granted to the Company hereunder shall
remain the exclusive property of Licensor.

 

1.2 Licensor’s Use. Nothing in this Agreement shall preclude Licensor, its
affiliates, or any of their respective successors or assigns from using or
permitting other entities to use the Licensed Mark whether or not such entity
directly or indirectly competes or conflicts with the Company’s respective
business in any manner.

 

 

 

 

ARTICLE 2

OWNERSHIP

 

2.1 Ownership. The Company acknowledges and agrees that Licensor is the owner of
all right, title, and interest in and to the Licensed Mark, and all such right,
title, and interest shall remain with the Licensor. The Company shall not
otherwise contest, dispute, or challenge Licensor’s right, title, and interest
in and to the Licensed Mark.

 

2.2 Goodwill. All goodwill and reputation generated by the Company and the
Advisor’s use of the Licensed Mark shall inure to the benefit of Licensor. The
Company and the Advisor shall not by any act or omission use the Licensed Mark
in any manner that disparages or reflects adversely on Licensor or its business
or reputation. Except as expressly provided herein, neither party may use any
trademark or service mark of the other party without that party’s prior written
consent, which consent shall be given in that party’s sole discretion.

 

ARTICLE 3

COMPLIANCE

 

3.1 Quality Control. In order to preserve the inherent value of the Licensed
Mark, the Company agrees to use reasonable efforts to ensure that it maintains
the quality of its business and the operation thereof equal to the standards
prevailing in the operation of the Licensor’s business as of the date of this
Agreement. The Company further agrees to use the Licensed Mark in accordance
with such quality standards as may be reasonably established by Licensor and
communicated to each of them from time to time in writing, or as may be agreed
to by Licensor and the Company from time to time in writing.

 

3.2 Compliance With Laws. The Company agrees that businesses operated in
connection with the Licensed Mark shall comply in all material respects with all
laws, rules, regulations and requirements of any governmental body in the
Territory or elsewhere as may be applicable to the operation, advertising and
promotion of the businesses.

 

3.3 Notification of Infringement. Each party shall immediately notify the other
party and provide to the other party all relevant background facts upon becoming
aware of (a) any registrations of, or applications for registration of, marks in
the Territory that do or may conflict with any Licensed Mark; (b) any
infringements, imitations, or illegal use or misuse of the Licensed Mark in the
Territory; or (c) any claim that the Company’s use of the Licensed Mark
infringes the intellectual property rights of any third party (“Third Party
Claim”). Licensor hereby agrees to indemnify, release and hold harmless the
Company, its employees, officers, agents, successors and assigns, from and
against any and all claims, expenses, costs, damages, losses and liabilities,
whether accrued, absolute, contingent or otherwise (including reasonable
attorneys’ fees), which may at any time be asserted against or suffered by the
Company, its employees, officers, agents, successors and assigns, as a result
of, on account of, or arising from use of the Licensed Mark.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Mutual Representations. Each party hereby represents and warrants to the
other party as follows:

 

(a) Due Authorization. Each party represents and warrants that it has the right
and authority to enter into and perform under this Agreement and that each such
party is duly formed and in good standing as of the Effective Date, and the
execution, delivery and performance of this Agreement by such party have been
duly authorized by all necessary action on the part of such party.

 

(b) Due Execution. This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other parties,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

(c) No Conflict. Such party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the organizational documents of such party; (ii) conflict with or
violate any law or governmental order applicable to such party or any of its
assets, properties or businesses; or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

 

 

 

 

4.2 Licensor’s Representations. Licensor has the right to license or sublicense
the Licensed Mark and Licensor owns or has received all proprietary rights to
the text, graphics and images contained in the Licensed Mark.

 

ARTICLE 5

EFFECTIVENESS TERM AND TERMINATION

 

5.1 Term. This Agreement shall become effective as of the first date written
above. This Agreement shall remain in effect only for so long as the Advisor
remains the Company’s investment adviser.

 

5.2 Termination. This Agreement may be terminated at anytime, without the
payment of any penalty, upon 60 days’ written notice, by either party. This
Agreement may be terminated at anytime, upon written notice, by Licensor in the
event that (a) Licensor receives notice of any Third Party Claim arising out of
the Company’s use of the Licensed Mark or (b) the Company assigns or attempts to
assign or sublicense this Agreement or any of the Company’s rights or duties
hereunder without prior consent of Licensor.

 

5.3 Upon Termination. Upon expiration or termination of this Agreement, all
rights granted to the Company under this Agreement with respect to the Licensed
Mark shall cease, and the Company shall immediately discontinue use of the
Licensed Mark.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. No
party may assign, delegate or otherwise transfer this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
parties. No assignment by any party permitted hereunder shall relieve the
applicable party of its obligations under this Agreement. Any assignment by
either party in accordance with the terms of this Agreement shall be pursuant to
a written assignment agreement in which the assignee expressly assumes the
assigning party’s rights and obligations hereunder. Notwithstanding anything to
the contrary contained in this Agreement, the rights and obligations of the
Company under this Agreement shall be deemed to be assigned to a newly-formed
entity in the event of the merger of the Company into, or conveyance of all of
the assets of the Company to, such newly-formed entity; provided, further,
however, that the sole purpose of that merger or conveyance is to effect a mere
change in the legal form of the Company into another corporate or limited
liability entity.

 

6.2 Independent Contractor. This Agreement does not give any party, or permit
any party to represent that it has, any power, right or authority to bind the
other party to any obligation or liability, or to assume or create any
obligation or liability on behalf of the other parties.

 

6.3 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses:

 

If to Licensor:

 

Monroe Capital, LLC

311 South Wacker Drive

Suite 6400

Chicago, Illinois 60606

Tel. No.: (312) 258-8300

Attention: Theodore L. Koenig

 

If to Company:

 

Monroe Capital Income Plus Corporation

311 South Wacker Drive

Suite 6400

Chicago, Illinois 60606

Tel. No.: (312) 258-8300

Attention: Theodore L. Koenig

 

 

 

 

6.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois without giving effect to the
principles of conflicts of law rules. The parties unconditionally and
irrevocably consent to the exclusive jurisdiction of the courts located in the
State of Illinois and waive any objection with respect thereto, for the purpose
of any action, suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby.

 

6.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.

 

6.6 No Waiver. The failure of any party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

6.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

6.8 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

 

6.10 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.

 

6.11 Third Party Beneficiaries. The parties agree that the Advisor and the
Administrator shall be third party beneficiaries of this Agreement, and shall
have the obligations, rights and protections provided to the Company under this
Agreement. Nothing in this Agreement, either express or implied, is intended to
or shall confer upon any third party other than the Advisor and the
Administrator any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Remainder of Page Intentionally Blank

 

 

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date, as defined on the first page of this Agreement, by its duly
authorized officer.

 

  LICENSOR:       MONROE CAPITAL, LLC       By: /s/ Theodore L. Koenig   Name:
Theodore L. Koenig   Title: President and Chief Executive Officer

 

  COMPANY:       MONROE CAPITAL INCOME PLUS CORPORATION       By: /s/ Theodore
L. Koenig   Name: Theodore L. Koenig   Title: Chief Executive Officer

 

ACKNOWLEDGED AND AGREED:           MONROE CAPITAL BDC ADVISORS, LLC         By:
/s/ Theodore L. Koenig   Name: Theodore L. Koenig   Title: President and Chief
Executive Officer  

 

MONROE CAPITAL MANAGEMENT ADVISORS, LLC         By: /s/ Theodore L. Koenig  
Name: Theodore L. Koenig   Title: President and Chief Executive Officer  



 



 

 